426 Pa. 587 (1967)
W.T. Grant Company Tax Assessment Case.
Supreme Court of Pennsylvania.
Argued November 28, 1966.
September 26, 1967.
*588 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
T. Robert Brennan, and Brennan and Brennan, for appellants.
John F. Murphy, Assistant County Solicitor, Francis A. Barry, First Assistant County Solicitor, and Maurice Louik, County Solicitor, for Board, appellee.
OPINION BY MR. JUSTICE COHEN, September 26, 1967:
This appeal by W.T. Grant Company, lessee, and Thompson McClintock Estate et al., owners (taxpayers) involves the real estate assessment on their property in the City of Pittsburgh for the triennial period 1960, 1961 and 1962. Essentially, the issues are the same as those presented in the F.W. Woolworth Company case decided this day, and we see no reason to repeat what we have said there. We have read these records carefully and cannot accept the position of the *589 Board of Property Assessment, Appeals and Review of Allegheny County (Board) which produced no relevant evidence to contradict taxpayers' testimony.
Here, the uncontradicted fair market value set by the taxpayers' witness was $326,250 (land: $263,750; building: $62,500). Applying the determined common level ratio of 41.4% to this figure, we find the proper assessment to be $135,067.50, broken down to $109,192.50 on land and $25,875 on building.
The order of the court below is vacated, and the case is remanded to the court below with instructions to enter an order directing the Board to correct the assessment of the subject property in accordance with this opinion.
Mr. Chief Justice BELL concurs in the result.
Mr. Justice EAGEN dissents.